Citation Nr: 1530105	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  02-17 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) to include as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 decision by the Atlanta, Georgia Regional Office (RO) which denied, in part, service connection for a psychiatric disorder.  The Board remanded this issue in November 2004, October 2007, and March 2010 for evidentiary development. 

In a decision dated in September 2011, the Board denied service connection for a psychiatric disorder to include PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In an Order dated in June 2012, the Court vacated the Board's September 2011 decision, and remanded the issue back to the Board for development consistent with the Court's Order and pursuant to a Joint Motion for Remand (JMR) filed by the parties.

In an April 2015 rating decision, in pertinent part, the RO reduced the disability rating for low back strain from 20 percent to 10 percent.  Thereafter, a notice of disagreement was received.  Per a May 2015 letter from the RO, the RO is currently undertaking development with regard to this issue.

The issue of entitlement to a TDIU is under development with the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it continues to be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran has raised a claim for an acquired psychiatric disorder, to include PTSD with symptoms of anxiety, panic and depression.

The post-service medical evidence of record shows treatment for depression, anxiety, and substance abuse from approximately 2001 to present.  Most of the VA treatment records provide a diagnosis of a mood or adjustment disorder due to substance abuse and chronic pain syndrome.  In April 2009, the Veteran was afforded a VA examination.  The examiner reported that the Veteran met the criteria for depressive disorder and opined that it was less likely as not that the Veteran's depressive disorder was related to the Veteran's active duty service or related to or aggravated by his service-connected low back strain.  The VA examiner reasoned that the Veteran had been unable to work since 2000 due to the back strain, but first sought treatment for mental health in 2003 for cannabis abuse.  He opined that because evidence showed no treatment for depression until 15 years after service and three years after the back disorder prevented the Veteran from working, there was no relationship to service.  However, the JMR determined that this examination was inadequate because the examiner did not provide rationale and furnished a conclusory opinion.  In providing his opinion, the examiner noted that there was no evidence of treatment for depression for at least 15 years after discharge and three years after the back strain prevented him from working.  The examiner did not provide further rationale as to the clinical significance of these time frames.  In addition, the April 2009 VA examiner appeared to use an equivocal statement the Veteran made during the examination to support an opinion that the etiology of the Veteran's depressive disorder was due to financial concerns.  The examiner did not adequately explain why he opined that the Veteran's depressive disorder is less likely as not related to military service or related to service-connected back strain.

Based on the foregoing, the Board remanded this case for a new medical opinion addressing whether the Veteran's depressive disorder may be associated with service to include a service-connected disability.  The Veteran was then examined in July 2014.  The examiner diagnosed the Veteran as having cannabis abuse, but could not make any further diagnosis without resorting to mere speculation due to an exaggeration of symptoms by the Veteran.  No opinion was provided regarding the etiology of the cannabis abuse disorder.  

VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  However, there is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Thus, if the cannabis abuse is secondary to, or as a symptom of the service-connected back disability, then service connection can still be established.  In addition, as noted, depressive disorder was diagnosed by the April 2009 examiner.  However, the JMR found that the opinion regarding whether the depressive disorder is related to service or service-connected back strain was inadequate.  The current July 2014 examination did not diagnose depressive disorder.  Nevertheless, a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Consequently, a VA examiner must address whether the depressive disorder is related to service or service-connected back strain.  In addition, as the Veteran has also been diagnosed with a mood disorder and an adjustment disorder, those diagnoses should be addressed.  Therefore, the Board finds that the record as it stands, and as noted previously by the JMR, requires additional development.  Due to the complexity of the psychiatric status in this case, a new examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability to include previously diagnosed adjustment disorder, mood disorder, and depressive disorder/depression, had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability to include previously diagnosed adjustment disorder, mood disorder, and depressive disorder/depression, as well as cannabis abuse/polysubstance abuse or adjustment disorder, mood disorder, and depressive disorder/depression as due to cannabis abuse/polysubstance abuse, is proximately due to, or the result of, the service-connected low back disability or that any of these diagnoses is more likely than not, less likely than not, or at least as likely as not, permanently aggravated by the Veteran's service-connected low back disability.  The examiner should specifically clarify if any drug-related disability is due to the back disability and is not due to willful misconduct.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









						(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

